NOT FOR PUBLICATION                        FILED
                    UNITED STATES COURT OF APPEALS                       AUG 14 2017
                                                                      MOLLY C. DWYER, CLERK
                                                                       U.S. COURT OF APPEALS
                              FOR THE NINTH CIRCUIT

CUICHAO HUANG,                                  No.    14-72029

                Petitioner,                     Agency No. A089-752-474

 v.
                                                MEMORANDUM*
JEFFERSON B. SESSIONS III, Attorney
General,

                Respondent.

                     On Petition for Review of an Order of the
                         Board of Immigration Appeals

                              Submitted August 9, 2017**

Before:      SCHROEDER, TASHIMA, and M. SMITH, Circuit Judges.

      Cuichao Huang, a native and citizen of China, petitions pro se for review of

the Board of Immigration Appeals’ order dismissing his appeal from an

immigration judge’s (“IJ”) order denying his motion to reopen. Our jurisdiction is

governed by 8 U.S.C. § 1252. We review for abuse of discretion the denial of a



      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
motion to reopen. Sembiring v. Gonzales, 499 F.3d 981, 985 (9th Cir. 2007). We

deny in part and dismiss in part the petition for review.

      The agency did not abuse its discretion in denying Huang’s motion to

reopen, where the IJ instructed Huang orally and in writing of the deadline for

being fingerprinted and of the consequences of failure to meet the deadline, Huang

failed to present good cause for his failure to comply, and he did not provide

sufficient evidence to support his claim that he made an appointment to have his

fingerprints taken but was rejected. See 8 C.F.R. §§ 1003.23(b)(3), 1003.47(c)

(“Failure to file necessary documentation and comply with the requirements to

provide biometrics . . . within the time allowed by the immigration judge’s order,

constitutes abandonment of the application and the immigration judge may enter an

appropriate order dismissing the application unless the applicant demonstrates that

such failure was the result of good cause.”).

      We lack jurisdiction to consider Huang’s unexhausted contention regarding

the lack of a transcript of immigration court proceedings in the administrative

record. See Tijani v. Holder, 628 F.3d 1071, 1080 (9th Cir. 2010) (the court lacks

jurisdiction to consider legal claims not presented in an alien’s administrative

proceedings before the agency).




                                          2                                      14-72029
      To the extent Huang asks this court to exercise sua sponte authority to

reopen proceedings, that authority rests with the BIA. See 8 C.F.R. § 1003.2(a).

      We do not reach Huang’s remaining contentions regarding eligibility for

relief. See Najmabadi v. Holder, 597 F.3d 983, 986 (9th Cir. 2010) (review is

limited to the actual grounds relied upon by the BIA); Simeonov v. Ashcroft, 371
F.3d 532, 538 (9th Cir. 2004) (courts and agencies are not required to decide issues

unnecessary to the results they reach).

      PETITION FOR REVIEW DENIED in part; DISMISSED in part.




                                          3                                     14-72029